DETAILED ACTION

Response to Amendment
The Amendment filed 9/23/2021 has been entered. Claims 1, 6-13 and 15 remain pending in the application. Claims 2-5 and 14 were cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2021 filed after the filing date of the application on 1/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1, 6-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Wonderley (US 6854188 B1) teaches a pivotal neck type razor (see Figures 4a-c) comprising: 
a handle (assembly of 100 and 300) including a top end (top side of the handle in Figure 3b); and 
a razor head (assembly of 110, 120 and 350) attached to the handle (See Figure 3a-b), wherein 
the razor head includes an elastic support body (assembly of 110, 110a, 120, 120a, 140 and 150, since 140 and 150 are springs, and the assembly supports the springs, therefore being considered as an elastic support body), a connection unit (160) that is continuous with the top end of the handle (since all the parts are integrally molded, abstract, see Figures 3a-b), and a blade assembly (35) that includes a blade body (body of 350), 
the blade assembly includes a front side (bottom side of 350 in Figure 4a) from which a blade edge of the blade body is exposed (see Figure 4a) and a rear side (top side of 350 in Figure 4a) that is opposite to the front side, the elastic support body is located at the rear side (see Figure 4a-c), 
the elastic support body includes a support portion (110 or 120) that supports the blade assembly (see Figure 5) and a flexible portion (140 or 150) located between the support portion and the connection unit (the two 160b, see Figure 2), 
the blade assembly is urged by the flexible portion of the elastic support body to be stationary at a neutral position (while 160a at the bottom tip of the V shape formed by 360a and 360b, see Figure 4a), and 

wherein the connection unit and the blade assembly each include a fulcrum portion (160a is the fulcrum portion of the connection unit and 360a-b is the fulcrum portion of the blade assembly) that supports the blade assembly on the connection unit (see Figures 4a-c of Wonderley),
the support portion is one of two support portions that support the blade assembly (110 and 120), 
the flexible portion is one of two flexible portions (spring portion of 140 and 150), 
one of the two flexible portions is arranged between one of the two support portions and the connection unit (with connection unit in the middle, see Figure 2), 
the other one of the two flexible portions is arranged between the other one of the two support portions and the connection unit (with connection unit in the middle, see Figure 2 of Wonderley),
the blade edge extends in a direction corresponding to a first-second direction (left and right in Figure 5, in and out of the page in Figure 4a), and the two flexible portions are arranged at two sides of the connection unit in the first-second direction (see Figure 5 of Wonderley).
the blade edge of the blade bodies are arranged in a third-forth direction that is orthogonal to the first-second direction (with first-second direction considered as in and out of the page and third-forth direction as marked, see annotated Figure 4a of Wonderley),

wherein the blade assembly moves along a first arc about the fulcrum portion of the connection unit in a vertical plane defined by a fifth-sixth direction and the third-fourth direction (see annotated Figure 4a);
wherein the fifth-sixth direction is orthogonal to both the third-fourth direction and the first-second direction (see annotated Figure 4a),
wherein the two support portions and the connection unit are integrally molded, and the two flexible portions and the continuous portions are integrally molded (abstract), and
wherein the continuous portions integrally connect the support portion and the connection unit (abstract).


    PNG
    media_image1.png
    711
    404
    media_image1.png
    Greyscale

Wonderley fails to teach a holder including an end; and a razor head attached to the holder, wherein the blade assembly moves along a second arc about the fulcrum portion of the connection unit in a horizontal plane defined by the first-second direction and the fifth-sixth direction.
Coresh (US 9616584 B2) teaches a razor device including a holder (112) including a top end (top side of 112); and a razor head (assembly of 118, 128 and 108) attached to the holder (see Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of Wonderley to make the fixed one piece handle and the head connection arrangement of Wonderley into the handle with a holder for connecting with the razor head, as taught by Coresh, so that when the elastic support body portion of razor blade breaks, only the razor head needs to be replaced instead of the whole razor, thereby reduce the cost of replacement of the razor. Examiner notes that the razor head of Coresh can include a pivoting mechanism (paragraph 0015, refers to US patent 8479398 for the teaching of the razor head with pivoting mechanism), which further adding the advantage or replaceable razor head with pivoting mechanism. The resulting device of modified Wonderley teaches connection unit (160) that is continuous with the top end of the holder, since the once connected with the handle, all the parts are joined together, therefore considered as continuous. 
Coffin (US 20050000100 A1) teaches a biaxial razor device (Figures 9-15) that allow both the blade assembly moves in a movement direction along an arc to form an arcuate path on the vertical plane between the neutral position and the first movement position (via 38 and 32, Figure 11) and the blade assembly moves in a movement direction along an arc to form an 
It would have been obvious to one of ordinary skill in the art to modify the device of modified Wonderley to add a mechanism to allow the blade assembly to move in a movement direction along an arc to form an arcuate path on the horizontal plane between the neutral position and the second movement position, as taught by Coffin, in order to for the device to better orient the razor cartridge relative to the shaving area without having to uncomfortably contort one’s arm or hand (paragraph 0003 of Coffin).
Modified Wonderley still fails to teach wherein the blade assembly moves along a second arc about the fulcrum portion of the connection unit (examiner notes this has to be the same fulcrum as the first arc) in a horizontal plane defined by the first-second direction and the fifth-sixth direction.
Oldroyd (US 6381857 B1) teaches a razor device with an arc motion in the same plane as the claimed device (see Figure 4), however the arc is about the point 41 and not the fulcrum portion of 13 (see Figure 4).

Starting from the beginning again with a different base reference of Hartman (US 1455751).
 Hartman (US 1455751) teaches a razor device with a biaxial joint that meets the limitation of the movement the first and second arc about the same fulcrum (6, see Figures 1-4), and one connection spring (S, see Figures 1-4).
Althaus (US 5029391) teaches a razor device with a pivoting head (5), and the pivoting head can be controlled by one or two springs (one spring of 18 in Figure 3 or two spring set up of 16 in Figure 2).
Tsushio (US 7461456 B2) teaches a shaving device with a pivoting head (40), and the pivoting head can be controlled by linkage (110 in Figures 7-9) or springs (110A in Figures 15-17, which are integrally formed, col. 5 lines 51-col. 6 line 9).
While Hartman, Altahus and Tsushio may each teach some aspect of the claimed fulcrum portion and connection portions, it would not have been obvious to one of ordinary skill in the art to combine the teaching of Hartman, Altahus and Tsushio to come up with the exact claimed limitation with respect to the fulcrum portion and connection portions. Not to mention other details required in the claim.  
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Wonderley, Coresh, Coffin, Oldroyd, Hartman, Altahus and Tsushio. Thus claim 1 is allowable, claims 6-13 and 15 are allowable by virtue of its dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        9/27/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724